Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 28, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  140929(65)(69)                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  HOWELL EDUCATION ASSOCIATION                                                                             Brian K. Zahra,
  MEA/NEA, DOUG NORTON, JEFF HUGHEY,                                                                                  Justices
  JOHNSON McDOWELL, and BARBARA
  CAMERON,
            Plaintiffs-Appellees,
  v                                                                 SC: 140929
                                                                    COA: 288977
                                                                    Livingston CC: 07-022850-CK
  HOWELL BOARD OF EDUCATION and
  HOWELL PUBLIC SCHOOLS,
           Defendants,
  and
  ERIC ROTHOFF,
             Intervenor-Appellant.
  _________________________________________/

         On order of the Court, the motion to strike is DENIED. The motion for
  reconsideration of this Court’s December 29, 2010 order is considered, and it is
  DENIED, because it does not appear that the order was entered erroneously.

        YOUNG, C.J. (dissenting).

         I would grant reconsideration and, upon reconsideration, grant leave to appeal.
  This is an important case for the jurisprudence of this state, implicating principles of
  standing and the statutory interpretation of the Freedom of Information Act, and the
  bench and bar would benefit from a decision of this Court following full briefing and oral
  argument.

        MARKMAN, J., would grant the motion for reconsideration and, on reconsideration,
  would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 28, 2011                       _________________________________________
         d0620                                                                 Clerk